The record shows the land is in Texas and the contract was made in Texas. The laws of Texas would have applied without a stipulation in the contract to that effect. The stipulation made expresses that which, without it, would have been implicit. In my opinion, the proper procedure is to apply the law of the forum, or (Philpott v. Ry. Co., 85 Mo. l.c. 167) presume the law of Texas to be the same as our own. It is not necessary, in this case, to discuss the difference between these two courses. I think the authorities to be cited establish the correctness of this view and of its applicability here. If either party desire to plead and prove the Texas law, he may. No duty rests upon either to do so as a condition of his being heard. [Cherry v. Sprague, 187 Mass. 113, 67 L.R.A. 3 and note; Parrot v. Railway,207 Mass. 184, 34 L.R.A. (N.S.) 261, and note; Cuba Railroad Co. v. Crosby, 222 U.S. 473, 38 L.R.A. (N.S.) 40, and note.] The burden of bringing forward the law of a state like Texas is upon him who may desire the protection of that law, and is not, in the first instance, a duty of either party. For these reasons I am under the necessity of withholding my concurrence. *Page 327